J -S28002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  IN THE INTEREST OF: N.C.M.L., A         :   IN THE SUPERIOR COURT OF
  MINOR                                             PENNSYLVANIA


 APPEAL OF: D.N. AND E.N.



                                          :   No. 2039 MDA 2018
            Appeal from the Order Entered November 14, 2018
  In the Court of Common Pleas of Northumberland County Orphans' Court
                       at No(s): Adoptee 42-2016
                         CP-49-DP-0000052-2015

BEFORE:    BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.
MEMORANDUM BY BOWES, J.:                                       FILED JULY 17, 2019
      D.N. and E.N. (collectively, "Maternal Grandparents") appeal from the

November 14, 2018 orphans' court order dismissing their petition to adopt
their granddaughter, N.C.M.L. (hereafter, "N.L."), and allowing the competing

adoption petition filed by M.C. and K.C. ("Foster Parents") to proceed. We
affirm.

      The oprhans' court summarized the relevant procedural and factual
history as follows:

      N.L. is currently three and a half years old..On July 28, 2015,
                                                       .   .


      [Children and Youth Services of Northumberland County ("CYS")]
      received a referral from a local hospital due to the child's failure
      to thrive. On July 29, 2015, [CYS] received a verbal order from
      the [c]ourt for [it] to care for the child. [D.N. ("Maternal
      Grandmother")] wanted to be considered as a placement option,
      however, it was discovered that her husband [E.N. ("Maternal
      Step -Grandfather")] had a prior referral of physical abuse and[,]
      thus[,] the minor child was placed in [f]oster [c]are.


   Retired Senior Judge assigned to the Superior Court.
J -S28002-19



               On August 5, 2015,     .    .   .   the minor was found to be
      dependent and it was ordered that she remain in the physical and
      legal custody of [CYS.]
Trial Court Opinion, 11/13/18, unnumbered at 1.

      On August 21, 2015, after an initial placement in a different foster home,

N.L. was placed with Foster Parents, where she has remained.' On the same

date, Maternal Grandmother filed a petition for custody. While initially listed
for a hearing in September 2015, the custody petition was subsumed by the

pending dependency matter        in       juvenile court.           Id.     Thus,   Maternal

Grandmother filed     several   petitions          to   intervene     in   the   dependency

proceeding, wherein she sought physical custody of N.L., or alternatively,
kinship placement. On June 29, 2016, the juvenile court found that Maternal

Grandmother had standing to intervene and extended her periods of
supervised visitation.2   Over the ensuing eight months, the supervised

1- Although CYS did not consider Maternal Grandmother a placement option,
based in part upon Maternal Step -Grandfather's record of child abuse, the
birth mother openly objected to her daughter's placement with Maternal
Grandmother because of her experiences with physical abuse while she was
living in Maternal Grandmother's household. Moreover, we observe that CYS
denied Maternal Grandmother's previous attempt to foster children due to the
combination of financial concerns and Maternal Step -Grandfather's history of
child abuse.

2 The court stated,

      We do have several issues at play here and I don't want to overlap
      them. I do believe that you established standing for [Maternal
      Grandmother], but there are other issues that will have to be dealt
      with. One doesn't necessarily follow the other.



                                          -2
J -S28002-19


visitation progressed to unsupervised community visits, and eventually

developed into periods of overnight custody, which Maternal Grandmother has

exercised since February 2017.3

      The juvenile court held permanency review hearings at regular intervals

and found that it was in N.L.'s best interest to remain in CYS custody and to

maintain placement with Foster Parents.       CYS eventually petitioned for the
termination of parental rights under the Adoption Act. On March 16, 2017,
the orphans' court terminated the parental rights of the birth father. The birth

mother relinquished her rights voluntarily on the same date. Thereafter, on
April 19, 2017, Maternal Grandparents filed a petition to adopt N.L., and Foster

Parents countered on May 16, 2017, with their own adoption petition and the

required report of intention to adopt.4      Meanwhile, on June 1, 2017, the
juvenile court appointed Robert Meacham, M.S., to perform a psychological




      But I'm granting the standing for your client[.]

N.T., 6/29/16, at 51.

3 On March 2, 2018, the juvenile court suspended Maternal Step -Grandfather's
participation in the visitations due to additional allegations of child abuse. The
suspension was lifted on May 25, 2018.                 In the interim, Maternal
Grandmother's visitation was restricted to agency -approved locations. As of
the date of the adoption hearings, Maternal Grandparents exercised visitation
with N.L. on alternating weekends.

4 Grandparents are relieved from the requirement to file a report of intention
to adopt. 23 Pa.C.S. § 2531(c).


                                      -3
J -S28002-19


evaluation and a bond analysis for each of the prospective parents as part of

the permanency review proceedings.5

      The orphans' court expressly consolidated the dependency matter with

the ongoing adoption proceedings and conducted hearings on the competing

petitions for adoption on February 2, 2018, September 6, 2018, and
September 7, 2018.6 Maternal Grandparents as well as Foster Parents were

represented by counsel.       The parties testified themselves and presented
various relatives, church members, and caseworkers from CYS and its service

providers as witnesses.       CYS recommended that the court grant Foster
Parents' adoption petition.

      On November 14, 2018, the orphans' court entered an order dismissing

Maternal Grandparents' petition for adoption and permitting the petition filed

by Foster Parents to proceed.' The orphans' court outlined its rationale as
follows:




5 While the expert's name appears in the documents as both Meacham and
Meachum, the certified record confirms that Meacham the correct spelling.

6[N.L.] was represented by both a guardian ad /item, as well as legal counsel,
who each participated in the proceedings. Each submitted briefs to this Court
supporting the dismissal of Maternal Grandparents' petition for adoption and
favoring the court's decision to permit Foster Parents' to proceed toward
adoption.

  The orphans' court initially entered an order on November 13, 2018, which
simply granted Foster Parents' petition for adoption. However, the following
day, the court vacated that order and entered the operative order that


                                      -4
J -S28002-19


            On June 1, 2017, Robert Meacham, M.S., Licensed
      Psychologist[,] was ordered to conduct a [p]sychological
      evaluation for [p]ermanency[,] which was to include an
      "assessment of the parenting capacity, risk assessment and
      observations regarding the bond of the child with any of the
      potential caretakers." He was further ordered to make specific
      recommendations and all parties were ordered to fully cooperate.

            Mr. Meacham submitted his report to the [c]ourt on October
      6, 2017.[8] Among his findings are the following:

         1. Both    [Maternal Grandparents] and the [Foster
            Parents] have the ability to parent the minor
            effectively.

         2. Since the minor was placed with [Foster Parents]
            and[,] due to their nurturance and care, the child has
            progressed to the point where "her growth, height and
            weight     have      reached    normative,     healthy
            developmental levels. Such improvement endorses
            the level of care consistently provided     in   [Foster
            Parents'] home."


explicitly dismissed Maternal Grandparents' petition and permitted the petition
filed by Foster Parents to proceed.

8 Mr. Meacham testified consistently with his report on October 20, 2017. We
observe that notwithstanding this Court's directive to the orphans' court to
supplement the certified record pursuant to Pa.R.A.P. 1926, the notes of
testimony for this proceeding, as well as Mr. Meacham's report, are not a part
of the certified record. While the parties referenced the report as being part
of the record during the February 2, 2018 hearing, the document was never
marked and/or admitted on the record at the hearing. See N.T., 2/2/18, at
176. Nevertheless, the notes of testimony and report are included as part of
the reproduced record submitted by Appellants as CYS Exhibit 2 and CYS
Exhibit 3, respectively. Likewise, they are similarly referenced in Foster
Parents' counter -designation of the reproduced record. As such, and since
there is no dispute as to the accuracy of these exhibits, we will consider the
orphans' court's representations of the report. See Commonwealth v.
Barnett, 121 A.3d 534, 544 n.3 (Pa.Super. 2015) ("[W]here the accuracy of
a document is undisputed and contained in the reproduced record, we may
consider it.").

                                     -5
J -S28002-19



        3. The evaluator visited both homes and found that each
           meets acceptable standards of care for the minor.
           There were no safety concerns in either home,
           although [Foster Parents'] home was much more
           clean, neat and highly organized.

        4. Both sets of adoptive parents have the financial
           means to support the minor.

        5. The minor is doing well emotionally, physically and
           medically. She attends preschool with no issues. She
           has spent her critical, developmental years with
           [Foster Parents].

        6. The evaluator then reviewed studies of children this
           age     and    concluded   that      he   understands
           Grandmother's desire to adopt, but there is no reason
           to "disrupt the primary caretaking situation for the
           minor." His research suggests it is harmful to a young
           child to disrupt a consistent, nurturant and well -
           functioning placement during this stage in a child's
           life.

        7. The minor child refers to [Foster Parents] as "Mommy"
           and "Daddy". She refers to her grandparents as "Mi-
           Mi" and "Pappy". The minor child views [Foster
           Parents] as her parents and [Maternal Grandparents]
           as her grandparents.

        8. As per the evaluator, the minor child is fortunate to
           have two families willing to adopt and care for her.
           But, [Foster Parents] have raised her for the majority
           of her life and there is an attachment to them and
           their extended family.

        9. The "status quo whereby the minor resides with
           [Foster Parents] as her primary place of residence has
           been working to her best interest. "Continuing to
           reside with [Foster Parents] as adoptive parents, while
           maintaining a visitation schedule with [Maternal
           Grandparents,] would essentially provide the minor
           with a parent and grandparent relationship that would


                                    -6
J -S28002-19


            support her developmental needs for many years to
            come."

            The  evaluator       thereafter     made     the     following
      recommendation:

                 "The minor child's long term interest would be
            best served by a configuration of permanency
            resembling the status quo whereby she resides in the
            home of [Foster Parents] as an adoptive family while
            spending time with [Maternal Grandparents] in a
            manner reflective of their role as grandparents."
Trial Court Opinion, 11/13/18, at unnumbered 1-2.

      Maternal Grandparents filed a timely notice of appeal on December 14,

2018, as well as a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans' court entered a
statement in lieu of opinion incorporating the reasoning that it provided in the

opinion that accompanied the previous order.

      Maternal Grandparents present the following issues for our review:

     A. Whether the trial court erred in dismissing the adoption petition
     of [Maternal Grandparents] and granting the adoption [petition]
     of [Foster Parents] because [CYS] failed to file the Consent to
     Adopt and Report of Intermediary as required by [23] P[a].C.S.A.
     [§] 2533[?]

      B. Whether the trial court erred in dismissing the adoption petition
     when it failed to hear [Maternal Grandmother's] Complaint for
      Custody in violation of the Custody Act[?]

     C. Whether the trial court erred in dismissing the adoption petition
     of [Maternal Grandparents] when it birfurcated [sic] the
     competing adoption hearings, delaying the final hearing by more
     than six (6) months[?]

      D. Whether the trial court erred in dismissing the adoption petition
      of [Maternal Grandparents] when it failed to make the requisite

                                     -7
J -S28002-19


      findings regarding family finding efforts of [CYS] throughout the
      dependency action[?]

      E. Whether the trial court erred in dismissing the adoption petition
      of [Maternal Grandparents] when it impermissibly gave
      considerable weight to the indication of abuse on record [E.N.] in
      violation of Act 160 of 2004[?][9]
Maternal Grandparents' brief at 4.

      This Court reviews a determination under the Adoption Act for an abuse

of discretion. In re K.D. , 144 A.3d 145, 151 (Pa.Super. 2016). We will not

conclude that there is an abuse of discretion "merely because a reviewing

court would have reached a different conclusion." Id. (citation omitted).

Rather, "[a]ppellate courts will find a trial court abuses its discretion if,    in

reaching a conclusion, it overrides or misapplies the law, or the record shows

that the trial court's judgment was either manifestly unreasonable or the
product of partiality, prejudice, bias or ill will." Id. (citation omitted).

      We have stated, "[i]n both custody and adoption matters, our
paramount concern is the best interests of the child.         This 'best interests'

determination is made on a case -by -case basis, and requires the weighing of

all factors which bear upon a child's physical, intellectual, moral, and spiritual

well-being." In re Adoption of A.S.H., 674 A.2d 698, 700 (Pa. Super. 1996)

(citations omitted); see also 23 Pa.C.S. § 2902(a).




9 Act 160 of 2004 refers to the Child Protective Services Law ("CPSL"), 23
Pa.C.S. §§ 6301-6385.
                                       -8
J -S28002-19


     When this Court reviews a trial court's "best interests" analysis
in custody and adoption matters, our scope of review is as follows:

     An appellate court is not bound by findings of fact made by the
     trial court which are unsupported in the record, nor is it bound by
     the court's inferences drawn from the facts. However, on issues
     of credibility and weight of the evidence, an appellate court defers
     to the findings of the trial judge, who has had the opportunity to
      observe the proceedings and the demeanor of the witnesses. Only
     where it finds that the custody order is manifestly unreasonable
     as shown by the evidence of record will an appellate court interfere
     with the trial court's determination.

A.S.H., supra at 700 (citations and internal quotation marks omitted).

      Moreover,

      once the parental rights have been terminated, anyone may
      become an adoptive parent, and the best interest of the child is
     the controlling factor by which a court must be guided.
     Furthermore, a trial court must base its conclusions in an adoption
     case upon all relevant information discerned with the full
     participation of all interested parties.
In re Adoption of D.M.H., 682 A.2d 315, 319 (Pa.Super. 1996) (citations
omitted).

      Further,

     A party seeking to adopt a child must first file a Report of Intention
     to Adopt. 23 Pa.C.S. § 2531(c). A report is also filed by the
     intermediary who arranged the adoption, and an investigation is
     conducted to determine the suitability of the adoption. 23 Pa.C.S.
     § 2535. Once the proposed adoption is determined to be feasible,
     the adoption procedure is commenced. 23 Pa.C.S. § 2701 et seq.
     A Petition to Adopt must be filed, and the court shall obtain any
     necessary consents to the adoption. 23 Pa.C.S. § 2711(a). The
     court then holds a hearing for a final determination of whether the
     adoption decree should be entered. 23 Pa.C.S. § 2721. At all
     stages of the proceedings, the best interest of the child is the
     paramount consideration. See 23 Pa.C.S. § 2902(a).


                                     -9
J -S28002-19



In re Adoption of Hess, 608 A.2d 10, 13 (Pa. 1992) (footnotes omitted).
       Maternal Grandparents first contend that CYS's written report was not

submitted within six months as required, and did not include the agency's
consent to adoption. Maternal Grandparents' brief at 10-11. The crux of this

assertion is that the procedural defects invalidate the orphans' court's decision

to dismiss their adoption petition in favor of the cross petition filed by Foster
Parents. They argue,

       the Report of the Intermediary and Agency Consent to Adoption
       was filed on November 28, 2018. This was fourteen days after
       the adoption order was entered.             Foster [P]arents filed their
       petition to adopt and report of intention to adopt on May 16, 2017.
       According to [23] Pa.C.S.A. [§] 2533, the intermediary [a]gency
       was mandated to file their written report under oath to the court
       within six months after Foster [P]arents filed their report of
       intention to adopt. Here, [CYS] filed their report one and a half
       years after the report of intention to adopt was filed.         [CYS's]
       consent was also filed on November 28, 2018, and likewise is not
       in compliance with the law as the consent must be filed with the
       report of intermediary per 23 Pa.C.S.A. [§] 2533(7), which
       provides that .  "all consents required by section 2711 (relating
                         .   .


       to consents necessary to adoption) are attached as exhibits."

              It is important that courts in adoption proceedings adhere
       to [s]tate Maws regarding adoptions. The official comment -
       1970 to 23 Pa.C.S.A. [§] 2533 notes that "[t]he report, now
       required of all intermediaries, will provide the court with much of
       the information which previously was required to be included in
       the adoption petition. Including the information in the report[,]
       rather than in the petition[,] helps to preserve anonymity between
       natural and adopting parents. 23 Pa.C.S.A. [§] 2533 (Official
       Comment -1970). Despite the fact that there is no anonymity in
       this case, it is the Maw of Pennsylvania and the plain language
       requires that the report of intention to adopt,[10] which includes


10   It appears that there       typographical error and that Maternal
                                 is   a
Grandparents meant to say Report of the Intermediary here.
                                          - 10 -
J -S28002-19


      the consent to be attached, must be filed within six months after
      filing the report of intention to adopt. These documents were not
      attached and[,] thus[,] the [orphans'] court['s] adoption order is
      deficient and[,] as such[,] should be stricken.

Id.   For the following reasons, we disagree with Maternal Grandparents'

fundamental premise that CYS's admitted delay in filing its report and consent

to adoption in favor of Foster Parents somehow invalidated the orphans' court

order dismissing Maternal Grandparents' adoption petition. The two events

are not coextensive. Stated another way, notwithstanding the agency's delay

in filing its formal consent and support of Foster Parents' petition, the evidence

sustains the orphans' court's decision to dismiss Maternal Grandparents'
adoption petition in favor of permitting Foster Parents' cross petition to

proceed.

      Section 2533 of the Adoption Act provides as follows with regard to the

report of an intermediary:

      (a) General rule. --Within six months after filing the report of
      intention to adopt, the intermediary who or which arranged the
      adoption placement of any child under the age of 18 years shall
      make a written report under oath to the court in which the petition
      for adoption will be filed and shall thereupon forthwith notify in
      writing the adopting parent or parents of the fact that the report
      has been filed and the date thereof.

      (b) Contents. --The report shall set forth:



      (7) A statement that all consents required by section 2711
      (relating to consents necessary to adoption) are attached as
      exhibits or the basis upon which the consents are not required.
J -S28002-19


23 Pa.C.S. § 2533 (a) and (b)(7). Typically, a foster parent must obtain the

consent of the child service agency that maintains custody; however, the

agency's decision to withhold consent is not dispositive. In re Adoption of

J.E.F., 902 A.2d 402, 418 (Pa. 2006) ("hold[ing] that the custodial agency's

refusal to consent to [foster parents'] petition to adopt does not, by itself,
operate to deprive [them] of standing to participate").

      Instantly, there is no dispute that CYS filed its report approximately one

and one-half years late. However, Maternal Grandparents failed to provide

any meaningful legal support or cite authority for the proposition that this fact

affords them relief or alters the reality that the orphans' court dismissed their

adoption petition due to      its lack of merit.     Stated    plainly,   Maternal

Grandparents' reference to the statutory requirements         is   not dispositive

because there is no evidence of prejudice as a consequence of the tardy filing.

Importantly, as noted by the comments to the statute, this requirement was

intended to preserve anonymity and to eliminate delay in the adoption
process. See 23 Pa.C.S. § 2533 (Official Comments -1970, 1980). Instantly,

anonymity is irrelevant given the long-standing relationship between the

parties throughout the dependency proceedings and             in   light of N.L.'s

continuous placement with Foster Parents, parental figures with whom she

has resided since August 2015.

      Moreover, CYS's consent to Foster Parents' adoption was not only known

but also undisputed. Pursuant to the CYS solicitor's report dated December


                                     - 12 -
J -S28002-19


12, 2017, and filed December 13, 2017, the agency consented to, and
requested that, Foster Parents be permitted to proceed with adoption. See

Solicitor's Report, 12/13/17, at 7-8. Similarly, at the hearing on September

6, 2018, CYS permanency supervisor, Megan Weaver, confirmed the agency's

recommendation favoring the adoption of N.L. by Foster Parents.11         N.T.,

9/6/18, at 34. Accordingly, the agency documented its consent to Foster
parents' adoption long before it formally entered the consents in November

2018, and there is no indication that the result would have been any different

had CYS complied with the time requirements.              As such, Maternal
Grandparents' argument warrants no relief.

         Next, Maternal Grandparents claim that the orphans' court erred in

failing to consider Maternal Grandmother's complaint for custody, which she

filed during the dependency proceedings within one month of Mother and N.L.

moving out of Maternal Grandmother's residence, and within several weeks of

N.L.'s placement. Maternal Grandparents' brief at 13. Maternal Grandparents

contend, "Grandmother filed her custody complaint in August 2015[,] the




1-1-   Ms. Weaver testified that she agreed with CYS's recommendation that
Foster Parents adopt N.L. because the proposed adoption serves the child's
best interest. N.T., 9/6/18, at 34-35. Specifically, Ms. Weaver noted the
parent -child relationship that developed over the extended period that N.L.
resided with Foster Parents and observed that N.L.'s relationship with Maternal
Grandparents was that of a typical grandchild. Id. at 34, 39-40. She stated,
in part, "I think the bottom line for me is just the length of time that [N.L.]
has lived with [Foster Parents] and [her belief that,] for all intents and
purposes[,]    .  they are her parents and really knows no difference[.]" Id.
                   .   .




                                    - 13 -
J -S28002-19


same month that the minor child was placed with the foster parents herein.

Had Grandmother been permitted her day in court and succeeded, we would

not be here today and there would be no attachment to [F]oster [P]arents."

Id.
      As to the relationship between dependency and custody, this Court has

noted, "a dependency determination is a prerequisite to a disposition of the

custody issue." In re A.E., 722 A.2d 213, 215 (Pa.Super. 1998) (citing 42

Pa.C.S. § 6341(c)). See also Helsel v. Blair County Children and Youth
Services, 519 A.2d 456, 461 (Pa.Super. 1986)).

      Instantly, the juvenile court allowed Maternal Grandmother to intervene

in the dependency matter. Throughout those proceedings, the juvenile court

considered the best interests of the child with respect to placement and
custody. The court conducted regular permanency review hearings at which

it determined that the evidence supported maintaining custody with CYS and

placement with Foster Parents.

      Critically, at the time of placement, Maternal Grandmother was not
considered an option due to Maternal Step -Grandfather's abuse history.1-2

N.T., 9/7/18, at 40; N.T., 6/29/16, at 63, 71, 74. Additionally, Mother did not

agree to a safety plan placing N.L. with Maternal Grandmother due to concerns




12 Maternal Step -Grandfather testified to physically disciplining the son of a
prior fiancée at least thirteen years earlier. N.T., 2/2/18, at 71-75.

                                    - 14 -
J -S28002-19


surrounding Mother's abuse by a former boyfriend of Maternal Grandmother

while being raised in Maternal Grandmother's household.        N.T., 6/29/16, at

35-36, 57-59.     Nevertheless, Maternal Grandmother was provided with
visitation, which expanded over time. N.T., 2/2/18, at 132, 135-37, 147-48.

      Thereafter, the parties filed their countervailing petitions for adoption.

Throughout the relevant adoption proceedings, the orphans' court was again

guided by the best interests of the child as supported by the evidence and we

discern no abuse of discretion. Moreover, the certified record belies Maternal

Grandmother's complaint that the respective juvenile and orphans' courts

denied her the opportunity to prove that maintaining primary physical custody

of N.L. would serve the child's best interest. No relief is due.

      Maternal Grandparents next claim that the court erred in bifurcating the

hearings as to the petitions to adopt and delaying a final hearing by six
months. Maternal Grandparents' brief at 16. Maternal Grandparents argue,

      Maternal grandparents were severely prejudiced in the more than
      six[-]month delay between hearings during the adoption
      proceedings in the trial court. The trial court in its opinion pointed
      to the evaluator who concluded that "there is no reason to disrupt
      the primary caretak[er] situation for the minor." [Trial Court]
      Opinion dated 11/13/18. The only reason that [F]oster [P]arents
      are the primary caretak[ers]    .   is because of the trial court's
                                          .   .


      delay which is extremely prejudicial to the Maternal Grandparents
      herein.
Id.
      Upon review, this claim also fails. As indicated, the hearings concerning

the dueling petitions for adoption filed by Maternal Grandparents and Foster


                                      - 15 -
J -S28002-19



Parents were held on February 2, 2018, and September 6 and 7, 2018,
respectively, with Maternal Grandparents presenting their evidence during
February and Foster Parents presenting their evidence           in   September.

Tellingly, Maternal Grandparents provide no legal support for their contention

that the delay between hearings was error and cause for relief. While the
delay between hearings is regrettable, the orphans' court indicated that it will

make scheduling adjustments in the future to help alleviate any backlog. Trial

Court Opinion, 11/13/18, unnumbered at 3 n.2.

      We need not be chastised by the appellate [c]ourts for the delay. This
      [c]ourt as the [d]ependency [c]ourt        is   overwhelmed with these
      proceedings and in the next year, three days are now being devoted to
      move these proceedings along. We agree that in circumstances such as
      these the [c]ourts need to "move matters along[!"]

Id. Further, there is no evidence of any prejudice or negative impact to
Maternal Grandparents as a result.     Notably, Mr. Meacham's report, which
supported maintaining the status quo and custody with Foster Parents, was

issued in October 2017, four months prior to the first adoption hearing in
February 2018. See CYS Exhibit 3. N.L. had resided with Foster Parents for

two years at the time. No evidence suggests that the result would have been

different had the hearings been completed the following day or any time prior

to September 2018.

      With their fourth claim, Maternal Grandparents assert error in making

the requisite family finding efforts on the part of CLS. Maternal Grandparents'

brief at 17-18. Maternal Grandparents state, "Specifically, the lower court and


                                     - 16 -
J -S28002-19



[CYS] did not look at the supportive community ties with family, friends, and

neighbors.     The lower court dismissed the existing family relationships,
attitudes and expectations regarding Maternal Grandparents." Id. at 18.
      Pursuant to 62 P.S. § 1302.1, "Family finding shall be conducted for a

child when the child is accepted for services and at least annually thereafter,

until the child's involvement with the county agency is terminated or the family

finding is discontinued in accordance with section 1302.2." Further, "[f]amily
finding" is defined as follows:

      Ongoing   diligent efforts between a county agency,          or its
      contracted providers, and relatives and kin to:

      (1) Search for and identify adult relatives and kin and engage
      them in children and youth social service planning and delivery.

      (2) Gain commitment from relatives and kin to support a child or
      parent receiving children and youth social services.
62 P.S. § 1302. However, despite the objectives and efforts of family findings,

"[t]he court may place children with a foster family, although there might be
willing relatives, where foster care is in the best interests of the children or
aggravated circumstances exist." In re Adoption of G.R.L., 26 A.3d 1124,
1127 (Pa.Super. 2011); see also In re R.P., 957 A.2d 1205 (Pa.Super. 2008)

(holding court properly declined proposed kinship care arrangement due to
aggravated circumstances, where mother knew father was abusing child but

failed to protect child from further abuse; children's grandfather was widower

with pacemaker who lived close to father, and children's uncle had no
experience in raising children; placement of children with relatives would put


                                     - 17 -
J -S28002-19



children at further risk of abuse); In re C.J.R., 782 A.2d 568 (Pa.Super. 2001)

(holding court properly declined to remove children from foster home and
place them with biological grandparents, where removal from foster home
could stunt positive gains in belated development due to "failure to thrive"
diagnosis, and grandparents came from dysfunctional family environments).

      Upon review, this claim also fails. The permanency review order entered

on October 29, 2015, states the juvenile court's initial finding that the
requirements of Pa.R.J.P. 1149 as to family finding were satisfied, and the
juvenile court re -affirmed this finding at each subsequent permanency review

hearing.   See Permanency Review Order, 10/29/15, at 2; Juvenile Court
Docket.    Notably, the juvenile court reached a similar conclusion in the
permanency review orders entered on December 27, 2017, immediately prior

to the commencement of the adoption proceedings, as well as June 18, 2018,

between the relevant hearings.     Permanency Review Order 6/18/18, at 2;
Permanency Review Order 12/27/17, at 2. Further, CYS mailed kinship letters

in June 2016, and completed home studies with respect to both the maternal




                                    - 18 -
J -S28002-19


great-grandnnother13 and Maternal Grandnnother.14 Notwithstanding all of the

foregoing efforts, the juvenile court held regular permanency review hearings

and found that it was in N.L.'s best interest to maintain custody with CYS and

placement with Foster Parents.

      Lastly, Maternal Grandparents assert that the trial court placed undue

weight on the allegations of abuse concerning Maternal Step -Grandfather's
corporal punishment of his then -fiancée's child. As told by Maternal Step -
Grandfather, "I   .   .   .   bent him over my knee, smacked him two times on the
butt and stood him in the corner" as discipline for striking another child in the

face with the heel of a dress shoe.           N.T., 2/2/18, at 71-75. The incident
resulted in an indicated finding of abuse under the CPSL, which was

subsequently expunged on March 2016, approximately three months before

Maternal Grandmother commenced the kinship application process.              N.T.,

6/29/16, at 99.
      Maternal Grandparents argue, "The trial court erred in dismissing the
adoption petition of [Maternal Grandparents] when it impermissibly gave

13 Pursuant to Permanency Review Order dated June 29, 2016, and entered
July 1, 2016, the court ordered that ".   Maternal great grandmother, [L.F.],
                                              .   .


will no longer be considered as a kinship placement option for the minor child
regardless of her approved home study. This is a result of the testimony as
well as her absence at the hearing." Permanency Review Order, 7/1/16, at 3;
see also N.T., 6/29/16, at 89-99.

14 Aside from Maternal Grandmother and the maternal great-grandmother,
CYS mailed kinship letters to at least two other relatives, including the
maternal grandfather, C.W., who was not a viable kinship option due to the
nature of his employment and the inability to raise a child properly at the time.
N.T., 6/29/16, at 126, 170.
                                           - 19 -
J -S28002-19



considerable weight to the indication of abuse on the record of [Maternal Step -

Grandfather].       The   lower   court   erroneously     considered    Maternal

[Step- ]Grandfather's criminal and abuse history even though his record was

expunged."      Id. at 19 (citation to record omitted). They continue, "The
expunged records are only available to certain government agencies such as

local and federal law enforcement as well as criminal prosecutors and judges

in the event of future offenses. The expungement allows the convict to re-
enter society without the stigma and prejudice which follow those with criminal

records." Id.
      Instantly, we discern no abuse of discretion.         Despite referencing

Maternal Step -Grandfather's criminal and abuse history in presenting its
findings, the court focused on Maternal Step -Grandfather's health and his
comments and attitudes towards others, as reflected on social media. Trial

Court Opinion, 11/13/18, unnumbered at 3-4. The court explained,

           We, however, will express our concerns with her current
      husband, [E.N.]. He does have a criminal and abuse history,
      although admittedly not towards the minor. This [c]ourt is
      seriously concerned with his comments on social media. His
      comments and attitudes towards others can best be described as
      inflammatory and prejudiced. While his social media posts are of
      concern, even more so are his health issues. The maternal
      grandfather has kidney issues, to the point where [function] is
      reduced to 20%. He downplays the seriousness thereof, but we
      consider it a factor as we do his rants, raves and boasting on social
      media. Furthermore, his comments on social media concerning
      his state of health are at total odds with his testimony that he is
      in good health.
Id.


                                     - 20 -
J -S28002-19



      As the orphans' court's discussion of Maternal Step -Grandfather's past

conduct is limited to an isolated reference in the four -page opinion, we discern

no trial court error. The court did not base its decision on the abuse allegations

or even mention them in any other context. More importantly, the court's
ultimate rationale rested upon the man's inflammatory rants on social media

and his lack of candor concerning his serious physical health problems. Thus,

notwithstanding Maternal Grandparents' protestations to the contrary, the
orphans' court's reference to the prior incident of abuse is not tantamount to

legal error.

      For all of the foregoing reasons, we affirm the orphans' court order
dismissing the petition for adoption filed by Maternal Grandparents and
permitting the cross -petition filed by Foster Parents to proceed.

      Order affirmed.




Judgment Entered.



 f---
Jseph D. Seletyn,
Prothonotary


Date: 07/17/2019




                                      - 21 -